DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 1/26/2022 has been entered.  Claims 12-20 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "LIGHT CONTROL DEVICE COMPRISING A TRANSPARENT ADHESIVE LAYER COVERING A SHEET EDGE FACE OF A LIGHT CONTROL SHEET AND METHOD FOR PRODUCING THE SAME"

In the Claims:

Claim 10 has been amended as follows:
		In claim 10 lines 15-17, the clause “the first transparent adhesive, the second transparent adhesive, and the transparent adhesive layer include an identical resin as a main component” has been replaced with the following:
		-- the forming of the structure includes joining the first support film to the first transparent coating substrate via a first transparent adhesive and joining the second support film to the second transparent coating substrate via a second transparent adhesive, the first transparent adhesive, the second transparent adhesive, and the transparent adhesive layer include an identical resin as a main component,--

Claim 11 has been amended as follows:
		In claim 11 lines 1-4, the clause “the forming of the structure includes joining the first support film to the first transparent coating substrate via a first transparent adhesive and joining the second support film to the second transparent coating substrate via a second transparent adhesive, and the covering of the sheet edge face” has been replaced with the following:
		--the covering of the sheet edge face--

Authorization for this examiner’s amendment was given in a telephone interview with Akihiro Yamazaki (Reg. No. 46,155) on 2/7/2022.


End of examiner’s amendment.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the light control device of claim 1, in particular, a light control sheet located positioned between the first bonding surface of the first transparent coating substrate and the second bonding surface of the second transparent coating substrate; and a transparent adhesive layer joining the first bonding surface of the first transparent coating substrate and the second bonding surface of the second transparent coating substrate together around the light control sheet, wherein the light control sheet includes a first transparent electrode film, a second transparent electrode film, and a liquid crystal layer including a liquid crystal composition such that the liquid crystal composition is filling space between the first transparent electrode film and the second transparent electrode film, the first transparent electrode film includes including a first support film and a first electrode layer formed on the first support film joined to the first bonding surface via a first transparent adhesive, the second transparent electrode film including includes a second support film and a second electrode layer formed on the second support film joined to the second bonding surface via a second transparent adhesive, the light control sheet has a sheet edge face formed by an 
The prior art does not disclose the method of producing a light control device of claim 10, in particular, preparing a light control sheet including a first electrode layer on a first support film, a second electrode layer on a second support film, and a liquid crystal layer between the first and second electrode layers, such that the light control sheet has a sheet edge face formed by an edge face of the first electrode layer, an edge face of the second electrode layer, and an edge face of the liquid crystal layer; forming a structure including a first transparent coating substrate, a second transparent coating substrate, and the light control sheet such that the first and second transparent coating structures sandwich the light control sheet; and forming a transparent adhesive layer which covers the sheet edge face and joins a first bonding surface of the first transparent coating structure and a second bonding surface of . 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.